DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hung US-6,644,078 (hereinafter Hung) in view Buell US-6,095,567 (hereinafter Buell).
Re Claim 20. (Currently Amended)
Hung discloses a key (Fig.2; 15) comprising: a head (at 15); a substantially cylindrical shaft (23) coupled to the head and extending from the head along a longitudinal axis, the shaft being hollow to define a cavity therein (see Figs. 4, 9); a signal flag (in Fig.2, the beveled corner portion of the head 15 adjacent the shaft is considered a signal flag) coupled to the head and configured to enhance the visibility of the key, the signal flag comprising a connector extending through a hole in the head and a streamer coupled to the connector, and the hole arranged to intersect the longitudinal axis; and a protrusion (27) extending radially outward from an exterior of the shaft (23), wherein a leading end of the shaft (23) is formed to define three mating portions (30) extending into an exterior of the shaft and circumferentially distributed around the shaft (Fig. 2), wherein each mating portion (30) is arranged at a different distance from the head (15) than the other mating portions, and wherein the protrusion (27) is unitary and integral with the shaft and axially spaced apart from the mating portions (30; Fig.2).
Buell discloses a well known indicator/ID tag (10) affixed to a key head (16) by a connector (14) extending through a hole in the head and a streamer coupled to the connector, and the hole arranged to intersect the longitudinal axis.
It would have been obvious to one of ordinary skill in the art to modify the key arrangement of Hung to include a well known ID tag as taught by Buell to be a well known indicator mechanism in the lock art.
Furthermore, it is respectfully submitted that Hung appears to teach two different keys (col.5, line 40) with two different protrusion configurations each unitary and integral with the shaft. Alternatively, Hung teaches (as in claim 5 and Fig.4) one key with two different inserts having the different protrusion configurations 27,28.  Accordingly, it is respectfully submitted that absent any recited criticality or functionality of the protrusion, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim(s) 20, alternatively, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Myers 5,400,629 (hereinafter Myers) in view of Buell.
Re Claim 20. (Currently Amended)
Myers discloses a key (Fig.1; 32) comprising: a head (unlabeled Fig.1); a substantially cylindrical shaft (unlabeled Fig.1) coupled to the head and extending from the head along a longitudinal axis, the shaft being hollow to define a cavity therein (to receive core 34); a signal flag (in Fig.1, the extended portion adjacent the shaft on the top surface of the key in Fig.1 is considered a signal flag) coupled to the head and configured to enhance the visibility of the key, [the signal flag comprising a connector extending through a hole in the head and a streamer coupled to the connector, and the hole arranged to intersect the longitudinal axis]; and a protrusion (unlabeled protrusion on the top of the key shaft in Fig.1 adjacent the lead line for 32) extending radially outward from an exterior of the shaft, wherein a leading end of the shaft is formed to define three mating portions (unlabeled in Fig.1) extending into an exterior of the shaft and circumferentially distributed around the shaft (Fig. 1), wherein each mating portion is arranged at a different distance from the head than the other mating portions (Fig.1), and wherein the protrusion is unitary and integral with the shaft and axially spaced apart from the mating portions (Fig.1).
Myers fails to teach the italicized limitation above, however, Buell discloses a well known indicator/ID tag (10) affixed to a key head (16) by a connector (14) extending through a hole in the head and a streamer coupled to the connector, and the hole arranged to intersect the longitudinal axis.
It would have been obvious to one of ordinary skill in the art to modify the key arrangement of Myers to include a well known ID tag as taught by Buell to be a well known indicator mechanism in the lock art.

Claims 21, 23-29, 31-35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung.
Re Claim 21. (Currently Amended) 
As discussed above with respect to claim 20, Hung discloses a device (Fig.2) for use with a lock apparatus, the device comprising: a head (at 15); a shaft (23) coupled to the head and extending from the head along a longitudinal axis, the shaft being hollow to define a cavity therein; and a protrusion (27) extending outward from the shaft (23), wherein a leading end of the shaft is formed to define a plurality of mating portions (30) extending into an exterior of the shaft and corresponding to a plurality of tumbler pins (18) of a tumbler arrangement (18,19,20) in the lock apparatus, the shaft (23) is configured to be received in the lock apparatus to engage the mating portions with the tumbler arrangement to allow movement of the lock apparatus between locked and unlocked positions, and the protrusion (27) is unitary and integral with the shaft and axially spaced apart from the mating portions (30) and configured to trap the shaft in the lock apparatus when the lock apparatus is in the unlocked position (behind lock flange at 41). As discussed above with respect to claim 20, and the alternate construction of Hung including an insert 47 with the protrusion, it is respectfully submitted "that the use of a one piece construction instead of the structure disclosed in Hung (insert 47) would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Re Claim 23. (Currently Amended)
Hung discloses the device of claim 21, wherein the head (15) is configured to extend away (Fig.5) from the lock apparatus (14) to provide an indication of an unlocked state of the lock apparatus.
Re Claim 24. (Previously Presented)
Hung discloses the device of claim 21, wherein the tumbler arrangement (Fig.2) includes the plurality of tumbler pins (18), a plurality of detent pins (19) corresponding to the plurality of tumbler pins, and a plurality of detent springs (20) corresponding to the plurality of detent pins and configured to bias the plurality of detent pins toward the plurality of tumbler pins.
Re Claim 25. (Previously Presented)
Hung discloses the device of claim 24, wherein the plurality of mating portions (30) are configured to engage with the plurality of tumbler pins (18) to move the plurality of detent pins (19) against the bias of the plurality of detent springs (20).
Re Claim 26. (Previously Presented) 
Hung discloses the device of claim 21, wherein the plurality of mating portions (30) are circumferentially distributed around the shaft (23).
Re Claim 27. (Previously Presented) 
Hung discloses the device of claim 26, wherein each mating portion (30) of the plurality of mating portions is arranged at a different distance from the head (15) than the other mating portions.
Re Claim 28. (Previously Presented) 
Hung discloses the device of claim 27, wherein the plurality of mating portions (30) includes three mating portions.
Re Claim 29. (Previously Presented)
Hung discloses the device of claim 21, further comprising an indicator (in Fig.2, the beveled corner portion of the head 15 adjacent the shaft is considered a signal flag) coupled to the device and configured to enhance the visibility of the device and provide a signal to a user that the lock apparatus is in the unlocked position.
Re Claim 31. (Previously Presented)
Hung discloses the device of claim 21, wherein the shaft (23) is substantially cylindrical and extends from the head (15).
Re Claim 32. (Previously Presented)
Hung discloses the device of claim 31, wherein the protrusion (27) extends radially from an exterior of the shaft (23).
Re Claim 33. (Previously Presented)
Hung discloses the device of claim 21, wherein the cavity is configured to receive a coupler shaft (Fig. 4, 9; 44) of the lock apparatus.
Re Claim 34. (Currently Amended)
Hung discloses a key (Fig.2; 15) comprising: a head (at 15, Fig.2); a shaft (23) coupled to the head and extending from the head along a longitudinal axis, the shaft (23) being hollow (Figs. 4,9) to define a cavity therein; and a protrusion (27) extending outward from an exterior of the shaft (23), wherein a leading end of the shaft (23) is formed to define a plurality of mating portions (30) extending into an exterior of the shaft (Fig.2), and wherein the protrusion (27) is unitary and integral with the shaft and axially spaced apart from the mating portions (30).
Re Claim 35. (Previously Presented)
Hung discloses the key of claim 34, further comprising an indicator (in Fig.2, the beveled corner portion of the head 15 adjacent the shaft is considered a signal flag) coupled to the key and configured to enhance the visibility of the key and provide a signal to a user.
Re Claim 37. (Previously Presented)
Hung discloses the key of claim 34, wherein the plurality of mating portions (Fig.2; 30) are circumferentially distributed around the shaft (23).
Re Claim 38. (Previously Presented) 
Hung discloses the key of claim 37, wherein each mating portion (30) of the plurality of mating portions is arranged at a different distance from the head (15) than the other mating portions.
Re Claim 39. (Previously Presented) 
Hung discloses the key of claim 38, wherein the plurality of mating portions (30) includes three mating portions.
Re Claim 40. (Currently Amended)
Hung discloses the key of claim 34, wherein the shaft (23) is substantially cylindrical, and wherein the protrusion (27) extends radially outward from the exterior of the shaft (Fig.2).

Claims 30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 21 above, and further in view of Buell as applied to claim 20 above.
Re Claim 30. (Currently Amended)
As discussed above with respect to claim 21, Hung discloses the device of claim 29, as as discussed above with respect to claim 20, wherein Buell teaches indicator is a signal flag coupled to the head, wherein the signal flag comprises a connector extending through a hole in the head and a streamer coupled to the connector, and wherein the hole is arranged to intersect the longitudinal axis.
Re Claim 36. (Currently Amended)
As discussed above, Hung as modified by Buell discloses the key of claim 35, wherein the indicator is a signal flag coupled to the head, wherein the signal flag comprises a connector extending through a hole in the head and a streamer coupled to the connector, and wherein the hole is arranged to intersect the longitudinal axis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20, 21, 23-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the claims are now rejected on newly cited prior art to Buell as set forth above. Buell and the newly cited prior art patents clearly teach the use of a tag connected to a key head for an identification/indicating means. Hung is deemed to teach all of the claimed structure of the instant key as recited in the rejected claim and as discussed above. It is respectfully submitted that Hung discloses both (1) two separate keys having the different protrusion configurations 27/28 (col. 5, line 40) and (2) one key having two different inserts 47 with the different protrusion configuration (claim 5; diff cross hatch on 47 in Fig. 4). While applicant’s arguments regarding the second disclosure are appreciated with respect to the integral/separable rationale set forth in the rejection, the first disclosure would clearly read on the disclosed structure of one of the two different keys taught in col.5 of Hung. Furthermore, it is reiterated that absent any criticality recited within the metes and bounds of the claim, the integral/separable rationale clearly applies. 
Alternatively, claim 20 is also rejected in view of the previously cited Myers patent as set forth above. Absent any criticality/functionality of the claimed protrusion, the Myers protrusion which does not trap the shaft in the lock (as recited in claim 21), does read on the claimed key construction of claim 20. It is noted that the previously cited patents to Myers 5,400,629 and Lin 2007/0186601 teach a protrusion unitary and integral with the shaft and axially spaced from the mating portions and absent any recitation as to the functionality of the protrusion and signal flag and any criticality associated therewith, the structure of the cited references is deemed to teach the claimed key structure.
As discussed in the interview of 1/27/22, the Examiner respectfully submits that the functional limitations of the “protrusion” and “signal flag” argued by applicant are not recited in the rejected claim 20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, claims 20, 21, 23-40 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the newly cited key ID tags.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675